Citation Nr: 1623861	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-30 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, to include chloracne as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from May 1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in December 2013, January 2015, and October 2015.  This matter was originally on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded three times in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his current skin disability which has been diagnosed as chloracne.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, chloracne or other acneform disease consistent with chloracne shall be service-connected, even though there is no record of such disease during service.  

The Veteran's service personnel records indicate that he served in Vietnam from May 1969 until April 1970.  Thus, exposure to an herbicide agent is conceded.   

VA regulations further provide presumptive service connection for chloracne or other acneform disease consistent with chloracne manifested within one year of the last date on which the Veteran was exposed to an herbicide agent 38 C.F.R. § 3.307(a)(6), 3.309(e).  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease is related to service, to include the in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).    

The Veteran's treatment records are absent complaints, findings or diagnoses of any type of acneform disease during service.  On the clinical examination for separation from service, the Veteran's skin was evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having skin diseases.   

The Veteran's service personnel records indicate that he served in Vietnam from May 1969 until April 1970.  Thus, exposure to an herbicide agent is conceded.  Of record is an August 1970 VA Form 10-7131, Exchange of Beneficiary Information and Request for Administration and Adjudicative Action, which noted under REMARKS, "Please rate for SKIN CONDITION  Medical care being authorized on prima facie evidence of eligibility  No treatment shown on application."  The RO responded that the service department had been unable to locate the Veteran's medical records and advised that if dates and places of treatment were furnished, another effort would be made.  
    
In March 2015, the Veteran noted that his wife, mother, and sister had written individual letters to VA attesting to the fact that he did not have any kind of skin condition before his military service in Vietnam.  He stated that he learned that these records were not in the file, and submitted a joint statement signed by his wife, mother, and sister, noting that the Veteran never had skin problems before serving in Vietnam but that when he came home, the damage from the disease was very noticeable on his face, neck, and shoulders and continues to this day.  

In November 2006, the Veteran underwent an Agent Orange Consultation at which time the Veteran reported that skin scarred easily, that he had lots of bumps on his back, and that sometimes they got infected and his wife had to pop the bump to stop the pain.  Physical examination of the skin showed numerous comedomes over back, neck and chest and that active pimples and scarring were present.  Impression was chloracne, moderate.  The Veteran was advised to file a claim.  

The Veteran filed his original claim for compensation in January 2009.  

In December 2015, the Veteran submitted a statement that noted that he served in Vietnam in 1969 and 1970.  He stated that when bumps started appearing on his back, he was told by a medic that it looked like bug bites, and that when they did not go away and formed sores, he said that the Veteran needed to go to base camp and see a doctor.  The Veteran stated that the doctor later told him that it looked like acne and would go away as he got older.  

The Board remanded the claim three times for an adequate etiology opinion.  All three opinions provided by physician's assistants have been inadequate.  Thus, it is the Board's opinion that the Veteran be provided an additional VA examination with a dermatologist.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a dermatologist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic skin disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service to include conceded exposure to an herbicide agent such as Agent Orange.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not that chloracne was manifest to a compensable degree within a year following the Veteran's departure from Vietnam.

The examiner is directed to take into consideration the  August 1970 VA Form 10-7131 indicating clear evidence of skin problems within five months of the Veteran's separation from service as well as the Veteran's reports and the reports of his wife, sister, and mother.  The examiner is also  advised that the Veteran, his wife, sister, and mother are competent to report on symptoms and history, and such reports must be acknowledged and considered in formulating an opinion.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




